DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021; 10/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16, the limitation “wherein the upper planarization layer overlaps another portion of the upper surface of the lower planarization layer, wherein the another portion of the upper surface of the lower planarization layer is not overlapped by the covering layer in the non-display area” it is not clear if the “another portion” is a portion that is present in both the display area and the non-display area such that in non-display area is not overlapped by the covering layer.   
Furthermore, the claim as recited implies that the upper planarization layer overlaps a [first] portion of the upper surface of the lower planarization prior to this limitation in the claim or that a portion of the upper surface of the lower planarization layer has been overlapped prior to this limitation (such that it overlaps “another portion” of the upper surface of the lower planarization layer).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (US 2010/0149473).
As to Claim 1, Guo et al. discloses A light emitting display device comprising: 
a substrate (fig.2C- para.0047- substrate 110) including a display area (fig.2C- para.0047- display area 112) and a non-display area adjacent to the display area (fig.2C-para.0047-non-display area 114); 
a lower pad electrode disposed on the substrate in the non-display area (fig.2C-para.0048; pad 130a. 130b); 
a lower planarization layer disposed on the lower pad electrode (fig.2C- planarization layer 160) and including a via hole exposing an upper surface of the lower pad electrode (fig.2C-para.0050-contact via 162a exposes pad 130a, contact via 164a exposes pad 130b); 
an upper pad electrode disposed on the lower pad electrode, the upper pad electrode being electrically connected to the lower pad electrode through the via hole (fig.2C-para.0051-pad 170a, 170b connected to pads 130a, 130b respectively); and 
a covering layer in contact with a side surface portion of the upper pad electrode (fig.2C- insulating layer 150 is in contact with side surface portion of pad electrode 170a, 170b), the side surface portion of the upper pad electrode being disposed on the lower planarization layer (fig.2C-side surface of pad electrode 170a, 170b disposed on planarization layer 160).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2010/0149473) in view Lee et al. (US 2020/0091247), further in view of Kim et al. (US 2018/0182814).
As to Claim 2, Guo et al. discloses wherein the display area includes: a transistor including a source electrode and a drain electrode (fig.2C- active device 120 including source S and drain D), the lower planarization layer being disposed on the transistor (fig.2C-planarization layer 160; para.0051).
Guo et al. does not expressly disclose  a light emitting diode disposed on the lower planarization layer; an encapsulation layer disposed on the light emitting diode; sensing electrodes disposed on the encapsulation layer; a first color filter disposed on the sensing electrodes; a light blocking part disposed on the first color filter; a second color filter disposed on the light blocking part; a third color filter disposed on the second color filter; and an upper planarization layer disposed on the third color filter.
Lee et al. discloses a display comprising a light emitting diode disposed on the lower planarization layer (fig.7, 10- para.0077- pixel electrode 191, the organic emission layer 370, and the common electrode 270 may form an organic light emitting diode OLED); an encapsulation layer disposed on the light emitting diode (fig.7,10- para.0104-encapsulation layer 300); sensing electrodes disposed on the encapsulation layer (fig.7-10- para.0107, 0111-touch sense layer 350); a first color filter disposed on the sensing electrodes (fig.7,10- para.0135- color filter 410 (410R,410G,410B). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Guo et al. with the teachings of Lee et al., the motivation being to provide the following advantages: protection from introduction of external moisture and oxygen by sealing the display layer (para.0053),  desired color can be more vividly realized (para.0058), and provide a display including touch sense function for sensing a touch by a user. 
Guo et al. in view of Lee et al. disclose a first color filter, second color filter and third color filter (Lee-fig.7,10- color filter 410 (410R,410G,410B).   
Guo et al. in view of Lee et al. do not expressly disclose, but Kim et al. discloses: a light blocking part disposed on the first color filter (fig.4- para.0074- black matrix 294 on color filter CF1), a second color filter disposed on the light blocking part (fig.4- color filter CF2); a third color filter disposed on the second color filter (fig.4- color filter CF3); and an upper planarization layer disposed on the third color filter (fig.4- overcoat 300- para.0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Guo et al. in view of Lee et al. by providing a color filter arrangement as disclosed by Kim et al., the motivation being prevent the color filter from being peeled away or torn out (para.0080) and prevent mixing of colors from occurring (para.0074).

As to Claim 12, Guo et al. discloses wherein the display area includes: a transistor including a source electrode and a drain electrode (fig.2C- active device 120 including source S and drain D), the lower planarization layer being disposed on the transistor (fig.2C-planarization layer 160; para.0051).
Guo et al. does not expressly disclose a light emitting diode disposed on the lower planarization layer; an encapsulation layer disposed on the light emitting diode; sensing electrodes disposed on the encapsulation layer; a light blocking part disposed on sensing electrodes; a first color filter disposed on the light blocking part; a second color filter disposed on the first color filter; a third color filter disposed on the second color filter; and an upper planarization layer disposed on the third color filter.  
Lee et al. discloses a light emitting diode disposed on the lower planarization layer (fig.7, 10- para.0077- pixel electrode 191, the organic emission layer 370, and the common electrode 270 may form an organic light emitting diode OLED); an encapsulation layer disposed on the light emitting diode (fig.7,10- para.0104-encapsulation layer 300); sensing electrodes disposed on the encapsulation layer (fig.7-10- para.0107, 0111-touch sense layer 350).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Guo et al. with the teachings of Lee et al., the motivation being to provide the following advantages: protection from introduction of external moisture and oxygen by sealing the display layer (para.0053), desired color can be more vividly realized (para.0058), and provide a display including touch sense function for sensing a touch by a user. 
Guo et al. in view of Lee et al. disclose a color filter 410 (Lee-fig.7,10- color filter 410 (410R,410G,410B)) disposed on touch sense layer 350.   
Guo et al. in view of Lee et al. do not expressly disclose, but Kim et al. discloses: a light blocking part (fig.4- para.0074- black matrix 294) [disposed on sensing electrodes]; a first color filter disposed on the light blocking part (fig.4- color filter CF1); a second color filter disposed on the first color filter (fig.4- color filter CF2); a third color filter disposed on the second color filter (fig.4-color filter CF3); and an upper planarization layer disposed on the third color filter (fig.4- overcoat 300- para.0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Guo et al. in view of Lee et al. by providing a color filter arrangement as disclosed by Kim et al., the motivation being prevent the color filter from being peeled away or torn out (para.0080) and prevent mixing of colors from occurring (para.0074).

  Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2010/0149473) in view Lee et al. (US 2020/0091247), further in view of Kim et al. (US 2018/0182814), and further in view of Jo et al. (US 2020/0363905).
As to Claim 3, Guo et al. in view of Lee et al., as modified by Kim et al., do not expressly disclose wherein the lower pad electrode and the source electrode and the drain electrode are disposed on a same SD-201022-PKD38layer.  
Jo et al. discloses wherein the lower pad electrode (fig.7- lower touch pad electrode 172; para.0080) and the source electrode (fig.7- source electrode 136; para.0066) and the drain electrode (fig.7- drain electrode 138; para.0066) are disposed on a same SD-201022-PKD38layer (fig.7- interlayer 114; para.0066, 0080).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Guo et al. in view of Lee et al., as modified by Kim et al., with the teachings of Jo et al., the motivation being to aid in facilitating a reduced size of bezel area and reduced thickness of the display panel. 

As to claim 4, Guo et al. in view of Lee et al., as modified by Kim et al., do not expressly disclose, but Jo et al. discloses: wherein the upper pad electrode and the sensing electrodes are disposed on a same layer (fig.7-para.0080- upper touch pad electrode 174 disposed on same plane 148 as touch electrode 150). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Guo et al. in view of Lee et al., as modified by Kim et al., with the teachings of Jo et al., the motivation being to aid in facilitating a reduced size of bezel area and reduced thickness of the display panel. 

  Claim(s) 8, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2010/0149473) in view Lee et al. (US 2020/0091247), further in view of Kim et al. (US 2018/0182814), and further in view of You et al. US 2014/0346448).
As to Claim 8, Guo et al. in view of Lee et al., as modified by Kim et al. do not expressly disclose, but You et al. discloses:  wherein the covering layer (fig.2- insulating layer 107) overlaps a part of the upper surface of the lower planarization layer (fig.2-insulating layer 105 (read as planarization layer)-para.0051-0052) and overlaps an edge and side surfaces of the upper pad electrode (fig.2- insulating layer 107 overlaps edge and side surface of upper pad electrode 75).
Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the device disclosed by Guo et al. in view of Lee et al., as modified by Kim et al., with the teachings of You et al., the motivation being to insulate the upper pad electrode (of Guo) from external devices and/or interference.
As to Claim 15, Guo et al. in view of Lee et al., as modified by Kim et al. do not expressly disclose, but You et al. discloses: wherein the covering layer (fig.2- insulating layer 107) overlaps a part of the upper surface of the lower planarization layer (fig.2-insulating layer 105 (read as planarization layer)-para.0051-0052) and overlaps an edge and side surfaces of the upper pad electrode (fig.2- insulating layer 107 overlaps edge and side surface of upper pad electrode 75).
Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the device disclosed by Guo et al. in view of Lee et al., as modified by Kim et al., with the teachings of You et al., the motivation being to insulate the upper pad electrode (of Guo) from external devices. 

 Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 2010/0149473) in view of view of Jo et al. (US 2020/0363905).
As to Claim 17, Guo et al. does not expressly disclose, but Jo et al. discloses: wherein at least one of the upper pad electrode and the lower pad electrode includes: an upper layer including titanium (Ti); a middle layer including aluminum (Al); and a lower layer including titanium (Ti) (fig.7-para.0080- upper pad electrode 174 and/or lower touch pad electrode 172 may be formed in a single layer or multi-layer structure using sing the same material such as Ta, Ti, Cu, Mo, Al, or alloy thereof, such as Ti—Al—Ti, Mo—Al—Mo, or any other combination thereof).
Therefore, it would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to modify the device disclosed by Guo et al. with the teachings of Jo et al., since in doing so would not have modified the operation of the device, thus yielding predictable results.

As to Claim 18 Guo et al. does not expressly disclose a buffer layer disposed between the lower planarization layer and the upper pad electrode.
Jo et al. discloses a buffer layer 148 disposed between a protective film 108 and upper pad electrode 174 (fig.7-para.0075, 0080). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Guo et al. by implementing a buffer layer as disclosed by Jo et al.  to be dispose between the planarization layer and the upper pad electrode of Guo et al., the motivation being to provide insulation between the upper pad electrode, the planarization layer and lower pad electrode.
Allowable Subject Matter
Claims 5-7, 9-11, 13-14, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest “wherein the covering layer overlaps a portion of an upper surface of the lower planarization layer, wherein the portion of the upper surface of the lower planarization layer does not overlap the upper pad electrode, and the covering layer is in contact with a side surface of the upper pad electrode”
Claim 9 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest “wherein the covering layer includes the first color filter” along with the other limitations (from which it depends) in the claim.
Claim 13 is allowable over the prior art of record since the references taken alone or in combination do not teach or suggest “wherein the light blocking part includes an organic material including a black color pigment without a conductive material, and the covering layer includes the light blocking part” along with the other limitations in the claim.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 19-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 19 is allowable over the prior art of record since the cited taken alone or combination do not teach or suggest a method comprising “forming a covering layer in contact with a side surface part of the upper pad electrode, the side surface part of the upper pad electrode being disposed on the lower planarization layer, wherein the covering layer includes the first color filter” in combination with the other limitations in the claim.
Claim 19 is allowable over the prior art of record since the cited taken alone or combination do not teach or suggest a method comprising forming a covering layer in contact with a side surface part of the upper pad electrode, the side surface part of the upper pad electrode being disposed on the lower planarization layer, wherein the covering layer includes the light blocking part” in combination with the other limitations in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627